DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 12-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Poehnl et al. (US2017/0063971) and herein after will be referred as Poehnl.

Regarding Claim 1, Poehnl teaches  a controller for an automotive data communications network in a vehicle, the controller being operatively connected to a data bus and a high-speed data communications channel (Fig 1-3; Col.2 Line 62-65), the data bus being connected to at 
 a first input configured to receive a first data message from the data bus, the first data message comprising data associated with the at least one first electronic device (Col.4 Line 47-60:  “The OFFER message received at interface 11 is forwarded in gateway 10 to interface 12 that is connected to subnetwork 8, subnetwork 8 being a higher network level than subnetwork 6. From interface 12, the OFFER message is forwarded to interface 31 of gateway 30 and, corresponding to note 13, a note 34 is stored in a region of interface 31 or in a management unit assigned to this interface. Because subnetwork 40 realizes a higher network level relative to subnetwork 8, the OFFER message inside gateway 30 is forwarded to subnetwork 40 via interface 33. If additional gateways are present there, then the OFFER message is also forwarded in these gateways from the respectively lower network level to the respectively higher network level.” Here in Fig 1 The Offer message is send from Node #2 to Gateway 10 and then to the interface 31 of Gateway 30 is interpreted as first input),
a processor configured to identify at least one service associated with the received first data message (Col.4 Line 31-40 “If gateway 10 receives this OFFER message, it notes the availability of the offered service at interface 11 at which the message was received, in the form of a corresponding note 13 in the interface, or in a management unit assigned to this interface” here #availability of the offered message is interpreted as at least one service have been identified); 
an output (Fig. 1-3, "Interface 32"going to "Backbone 9") configured to output a second data message on the high-speed data communication channel , the second data message offering the at 
a second input (Fig. 1, "Interface 21", coming from "Bus system 7") configured to: receive a subscription request for the service (Fig. 2, "FIND message") from a remotely located second electronic device {Fig. 1-3 "Node 3"), which is operatively connected to the automotive data network {Fig. 1-3 Col 4 Line 11-26: "nodes 3 and 5 are connected to a gateway 20 via a subnetwork 7, e.g. a bus system");
and wherein the output {Fig. 1-3, "Interface 12"going to "Backbone 8") is configured to :output a third data message comprising data associated with the service {Col. 5 Line 41-46: "According to the procedures shown in Figs. 1 to 3, notes or availability entries representing the service are stored in all gateways between nodes 2 and 3. These can be used ...or extended to route the data packets sent after service recognition and subscription"),to the remotely located second electronic device {Fig. 1-3, "Node 3") via the high-speed data communication channel {Fig. 1-3, "Ethernet Backbone 8, 9").
Similarly Claims 12 and 18-20 are rejected on the similar rational. 

Regarding Claim 2, Poehnl teaches the controller of claim 1, wherein the processor is configured to identify at least one service ID from a lookup table in a memory, the at least one service ID being associated with the received first data message and uniquely identifying the at least one service associated with the received first data message; the output is configured to output the second data message comprising the at least one service ID; the second input is configured to receive the subscription request designating the at least one service ID from the remotely located 
Similarly Claim 13 is rejected on the similar rational. 

Regarding Claim 3, Poehnl teaches the controller of claim 1, wherein the received subscription request comprises a network address associated with the remotely located second electronic device; and the output is configured to output the third data message to the remotely located second electronic device in dependence on the network address (Col.1 Line 44-48).  
Similarly Claim 14 is rejected on the similar rational. 

Regarding Claim 5, Poehnl teaches the controller of claim 1, wherein the second electronic device is a second controller operatively connected to a second data bus and the high-speed data 
Similarly Claim 17 is rejected on the similar rational. 

Regarding Claim 6, Poehnl teaches controller for an automotive data network in a vehicle, the controller being operatively connected to a data bus and a high-speed data communications channel, (Fig 1-3; Col.2 Line 62-65), the data bus being connected to at least one first electronic device (Node 2 and 4 Fig1-3 and Col.4 Line 14-17), the controller comprising: 
a first input (Fig. 1-3, "Interface 31", coming from "Backbone 8") configured to: receive a first data message via the high-speed data communication channel (Fig. 1, "OFFER message" Col. 4 Line 31-47: "A dashed arrow in Fig. 1 shows the path 41 of an OFFER message" in conjunction 
an output (Fig. 1-3, "Interface 22" going to "Backbone 9") configured to: output a second data message comprising a subscription request for the service (Fig. 2, " FIND message" Col.4 Line 61-67:" Fig. 2 shows a possible route 42 of a FIND message. The FIND message is sent from node 3 as multicast or broadcast via the subnetwork 7 and thus indicates that node 3 is looking for a service or a service. The FIND message is forwarded to Gateway 20" and Col.5 Line 5-17:" The FIND message is forwarded from interface 21 in Gateway 20 to interface 22, which is connected to subnetwork 9,... Via subnetwork 9, the FIND message reaches interface 32 of gateway 30") to the remotely located second electronic device ( Col.5 41-46: "According to the 
a second input {Fig. 1-3, "Interface 22" coming from "Backbone 9") configured to: receive a third data message (Col.5 Line 41-47: "the data packets sent after service discovery and subscription") from the remotely located electronic device {Fig. 1-3, "Node 2"), which comprises data associated with the subscribed service (" According to the sequences shown in Figs. 1 to 3, notes or availability entries representing the service or service are stored in all gateways between nodes 2 and 3. These can be used ...or extended to route the data packets sent after service recognition and subscription").
Regarding Claims 7 and 8,  Poehnl teaches the controller of claim 6, comprising a processor configured to determine if the service is of interest, in dependence on a service ID associated with the first data message; and wherein the subscription request comprises a service ID associated with the subscription service and comprising a memory including a look up table, and wherein the processor is configured to identify the service associated with the service ID from the lookup table (Col.1 Line 44-64: The FIND message contains the description of the service sought (e.g. a service ID), Col.3 Line 11-17: a service description defined beyond protocol boundaries, e.g. in the form of a service ID, in conjunction with Col.3 Line 32-46: If the gateway 10 receives this OFFER message, it notes the availability of the service offered or the service at interface 11, at which the message was received, in the form of a corresponding note 13 in the interface and Col.4 Line 61-Col.5 Line 4: "The FIND message is forwarded to the gateway 20. In interface 21 of gateway 20, which is connected to subnetwork 7, a note 23 is 

Regarding Claim 9, Poehnl teaches the controller of claim 6, the subscription request comprises a service ID uniquely identifying the requested service (Fig. 2, FIND message , The FIND message contains the description of the service searched for (e.g. a service ID), Fig. 2 shows a possible way 42 of a FIND message. The FIND message is sent by node 3 as multicast or broadcast via subnetwork 7, for example, and thus indicates that node 3 is looking for a service or a service. The FIND message is forwarded to Gateway 20" and the FIND message is forwarded from interface 21 in Gateway 20 to interface 22 connected to subnetwork 9, forwarded... The FIND message reaches interface 32 of gateway 30 via subnetwork 9.. "According to the procedures shown in Fig.1 to Fig. 3, notes or availability entries representing the service are stored in all gateways between nodes 2 and 3. These can be used to "route" requests or messages for subscribing to the service from node 3 to node 2). 

Regarding Claim 10, Poehnl teaches the controller of claim 6, wherein the received first data message comprises a network address associated with the remotely located second electronic device; and the output is configured to output the second data message to the remotely located second electronic device in dependence on the network address ( Col. 4 Line 31-47: "If the .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 11, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poehnl in view of Admitted Prior Art.

Regarding Claim 4, Poehnl teaches the controller of claim 1. The admitted prior art Para [0006] teaches about transmitting the data captured by a sensor to different vehicle networks and Poehl teaches about offering the services according to the need of the users or new offered service from the vendors and would have been obvious to an ordinary person skilled in the art for the first electronic device is a sensor configured to capture data associated with a physical variable; the first input is configured to receive the first data message comprising data associated with the physical variable captured by the sensor; the processor is configured to identify at least one service associated with the captured data; and the output is configured to output the third data message comprising the captured data associated with the physical variable to the remotely located second electronic device.  

Hence it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Poehnl to incorporate the teachings of Admitted prior art to include the first electronic device is a sensor configured to capture data associated with a physical variable; the first input is configured to receive the first data message comprising data 
	
Similarly Claim 15 is rejected on the similar rational. 

Regarding Claim 11, Poehnl teaches the controller of claim 6.  Again the admitted prior art Para [0006] teaches about transmitting the data captured by a sensor to different vehicle networks and Poehl teaches about offering the services according to the need of the users or new offered service from the vendors and would have been obvious to an ordinary person skilled in the art to see directly and clearly from the context that "node 3" in Fig. 1-3 requests and uses a service which, for example, transmits the measured value of a sensor for an operating parameter as a physical variable, e.g. a coolant temperature, a fuel level, a battery state of charge, etc. . This measured value of an operating parameter is then used on the first electronic device "node 3" for the control signal of an actuator such as the fan of the radiator, the display of the residual fuel quantity on the dashboard, the display of the residual loading capacity on the dashboard, etc. 

Hence it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Poehnl to incorporate the teachings of admitted prior art to include wherein the output is configured to output a control signal via the data bus in dependence 

Regarding Claim 16, Poehnl teaches the method of claim 12, the admitted prior art teaches wherein the second electronic device comprises an actuator (Para [0006]).
Hence it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Poehnl to incorporate the teachings of admitted prior art to include wherein the second electronic device comprises an actuator. Doing so would effectively provide more customized service to the users. 

Response to Arguments
Applicant's arguments filed  01/06/2021 have been fully considered but they are not persuasive. The applicant argues that, “On pages 5-6 of the office action, the allegation is made that the Poehnl reference teaches a first input that is configured to receive a first message on the data bus and an output configured to output a second message on the high-speed data channel. In this regard, the allegation relies upon simply forwarding a received OFFER message. Applicant respectfully submits that a forwarded OFFER message is the same as the OFFER message and, therefore, there is no first message and second message as claimed. Instead, at best, there is an input that receives a message and an output.” 
The examiner respectfully disagree with the applicant’s assertion.  The examiner refers back to the specification of the pending  application Para [0055] “At step 105, the first control node 19 forwards a data message comprising one or more identified service IDs on the high-speed 
Similarly in Poehnl, the Offer message which is a subscription service is send from Node #2 to the Gateway 10 and then to Gateway 30 and then it is send to the second electronic device which is Node #3 which have requested or is in search of such subscription request (Col.5 Line 31-48). 

Secondly the applicant argues, “ First, the interface 31 and the interface 22 are associated with separate gateways 20 and 30 and are not two inputs of a controller that communicate with the Node 2 for purposes of receiving two different messages from the Node 2. Moreover, the Node 2 does not communicate on what can reasonably be considered the high-speed data communications channel of claim 6. The Node 2 is on the lowest level of the hierarchical network of the Poehnl reference, which might be considered the data bus of claim 6 but not the high-speed data communications channel. It follows that the allegations on pages 10-12 of the office action are not supported by the Poehnl reference and, therefore, claim 6 is not anticipated. Claims 7-11, which depend from claim 6 are not anticipated, either.
Again the examiner respectfully disagree with the applicant assertion. 

    PNG
    media_image1.png
    656
    860
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    882
    854
    media_image2.png
    Greyscale


Secondly in regards to “which might be considered the data bus of claim 6 but not the high-speed data communications channel.”  Poehnl In Col.4 Line 23-26 clearly teaches both lower level which is interpreted as data bus and higher level which is interpreted as high speed (“An interface 21 is connected to subnetwork 7, which is a lower network level, and an interface 22 is connected to subnetwork 9, which is a higher network level.”).
 The examiner believes he have replied to all the arguments presented by the applicant at this time . However if the applicant thinks the examiner have missed any argument, the examiner request the applicant to directly contact the examiner via phone to expedite the process. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218.  The examiner can normally be reached on M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ABDHESH K JHA/Primary Examiner, Art Unit 3668